             Case 3:17-cv-05760-BHS Document 213 Filed 10/04/19 Page 1 of 7



1

2                                                        HONORABLE BENJAMIN H. SETTLE
3

4

5

6

7                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
8                                      AT TACOMA
9
     HP TUNERS, LLC, a Nevada limited liability)
10
     company,                                  )    CASE NO. 3:17-cv-05760-BHS
                                               )
11                    Plaintiff,               )    PLAINTIFF’S   REPLY     BRIEF   IN
                                               )    SUPPORT OF ITS MOTION FOR LEAVE
12         vs.                                 )    TO FILE SUPPLEMENTAL RESPONSE
                                               )    BRIEF     AND      SUPPLEMENTAL
13   KEVIN SYKES-BONNETT and SYKED)                 DECLARATION     OF    ANDREW     P.
     ECU    TUNING    INCORPORATED,           a)    BLEIMAN,    ESQ.    IN   FURTHER
14   Washington  corporation,    and    JOHN)       OPPOSITION TO DEFENDANT JOHN
     MARTINSON,                                )    MARTINSON’S      MOTION       FOR
15
                                                    SUMMARY JUDGMENT
                          Defendants.
16
                                                    NOTING DATE: OCTOBER 4, 2019
17
                                                    ORAL ARGUMENT REQUESTED
18

19          Plaintiff HP TUNERS, LLC, a Nevada limited liability company (“HPT”), for its Reply

20   Brief in Support of Motion for Leave to File Supplemental Response Brief and Supplemental

21   Declaration of Andrew P. Bleiman, Esq. in Further Opposition to Defendant John Martinson’s
22   (“Martinson” or “Defendant”) Motion for Summary Judgment (Dkt. 183) states as follows:
23
                                         INTRODUCTION
24
            HPT filed its response to Martinson’s Motion for Summary Judgment (“Martinson MSJ”)
25
     on September 3, 2019 (Dkt. 190). Thereafter, HPT discovered over 100 previously unproduced

     PLAINTIFF’S REPLY BRIEF IN SUPPORT OF ITS MOTION
     FOR LEAVE TO FILE SUPPLEMENTAL RESPONSE BRIEF                Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     AND SUPPLEMENTAL DECLARATION OF ANDREW P.                           211 E. McLoughlin Boulevard, Suite 100
                                                                                                     PO Box 611
     BLEIMAN, ESQ. IN FURTHER OPPOSITION TO DEFENDANT
                                                                                      Vancouver, WA 98666-0611
     JOHN MARTINSON’S MOTION FOR SUMMARY JUDGMENT -                                               (360) 750-7547
     page 1
              Case 3:17-cv-05760-BHS Document 213 Filed 10/04/19 Page 2 of 7



1    emails authored or received by Martinson. As a result of this discovery and Judge Fricke’s
2    Report and Recommendations on Plaintiff’s Motion for Sanctions for Spoliation of Evidence (the
3
     “Spoliation Order”) (Dkt. 202), HPT sought leave on September 18, 2019 to file its
4
     Supplemental Response Brief in Further Opposition to Defendant John Martinson’s Motion for
5
     Summary Judgment (“Supplemental Response”) to apprise the Court of both matters of direct
6
     relevance to the pending Martinson MSJ.          On September 30, 2019, Martinson filed his
7
     Opposition to Plaintiff’s Motion for Leave to File Supplemental Response (“Martinson
8
     Opposition”) (Dkt. 211).
9
            The Court has broad discretion to grant leave in these circumstances. Here, Defendant
10

11   has failed to establish any grounds justifying denial of the motion for leave nor demonstrated any

12   prejudice which he would suffer in granting the motion so that the Court could evaluate

13   evidence, which he wrongfully concealed and withheld from production. In fact, Martinson does

14   not contend that the information was not requested in discovery by Plaintiff, was not relevant, or
15
     contest that he failed to produce the documents in violation of Rule 34.
16
            Under scrutiny, the Martinson Opposition: (a) deflects from the substance of his own
17
     concealed emails and the admonition of the Spoliation Order which place his individual liability
18
     directly into issue; (b) engages in substantive and disputed factual arguments, which similarly
19
     undermine the granting of summary judgment; (c) reveals the disingenuous nature of
20
     Defendants’ allegations that HPT would illogically act contrary to its own interests by
21
     “withholding” evidence authored by Martinson that would support defeating his summary
22

23
     judgment motion; (d) disingenuously argues that Plaintiff “concealed” Defendants’ own emails;

24   and, (e) establishes no resultant prejudice whatsoever to Defendants by granting HPT leave to

25   file its Supplemental Response.


     PLAINTIFF’S REPLY BRIEF IN SUPPORT OF ITS MOTION
     FOR LEAVE TO FILE SUPPLEMENTAL RESPONSE BRIEF                    Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     AND SUPPLEMENTAL DECLARATION OF ANDREW P.                               211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
     BLEIMAN, ESQ. IN FURTHER OPPOSITION TO DEFENDANT
                                                                                          Vancouver, WA 98666-0611
     JOHN MARTINSON’S MOTION FOR SUMMARY JUDGMENT -                                                   (360) 750-7547
     page 2
             Case 3:17-cv-05760-BHS Document 213 Filed 10/04/19 Page 3 of 7



1

2                                             ARGUMENT
3
            A.        Defendants Disingenuously Misdirect Attention                 from       Their        Own
4
                      Concealment and the Absence of Prejudice.

5           It cannot be overstated that the Supplemental Response was submitted to address more

6    than 100 emails sent to or from Defendant Martinson. Although the Martinson Opposition

7    would have the Court believe it was the neglect or deceit of HPT which gave rise to a prejudicial

8    “ambush” of Defendants, this is nonsensical and inaccurate. The emails were all authored and
9
     received by Defendant Martinson and thus always in Defendants’ custody and control, never
10
     necessitating any reliance on HPT for access. Despite Defendants’ ruse, only HPT was in the
11
     dark until the proverbial 11th hour. Defendants have not been surprised nor prejudiced by emails
12
     that they have always possessed, yet concealed and failed to produce.
13
            Defendants’ argument that Plaintiff actually had these emails earlier in a DropBox
14
     attachment yet held them back makes no sense since it presumes Plaintiff would undermine its
15
     own interests.    Simply put, as Mr. Larsen acknowledges the email attachments were not
16

17   accessible in Dropbox (the manner in which counsel was trying to access them) and were not

18   accessed until the native production was made. When initially responding to the Martinson MSJ,

19   Plaintiff most certainly would have offered the dozens of emails to show the nexus between

20   Martinson and the subject claims if Plaintiff had knowledge and possession of the email
21   attachments at the time. The more appropriate query is why Defendants concealed these relevant
22
     and requested communications involving Kenneth Cannata. It should not be lost on the Court
23
     that what Martinson now complains about is an ostensibly late revelation of his own emails by
24
     his opponent.
25


     PLAINTIFF’S REPLY BRIEF IN SUPPORT OF ITS MOTION
     FOR LEAVE TO FILE SUPPLEMENTAL RESPONSE BRIEF                   Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     AND SUPPLEMENTAL DECLARATION OF ANDREW P.                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                        PO Box 611
     BLEIMAN, ESQ. IN FURTHER OPPOSITION TO DEFENDANT
                                                                                         Vancouver, WA 98666-0611
     JOHN MARTINSON’S MOTION FOR SUMMARY JUDGMENT -                                                  (360) 750-7547
     page 3
              Case 3:17-cv-05760-BHS Document 213 Filed 10/04/19 Page 4 of 7



1           Defendants’ harangue that Plaintiff is merely trying to “avoid the day of reckoning” or
2    “does not present substantive evidence of Mr. Martinson’s liability” also invites further reference
3
     to the stern admonitions contained in Magistrate Judge Fricke’s September 16, 2019 Spoliation
4
     Order regarding Defendants’ discovery malfeasance and the relevance to Martinson, as follows:
5
            Defendant Sykes-Bonnett deliberately violated the Federal Rules of Civil Procedure
6           and undermined the fact finding process of discovery. Further, by destroying the
            flash drive, Defendant Sykes-Bonnett has prevented the plaintiff from presenting all
7
            relevant evidence in this action.         Defendant Sykes-Bonnett’s conduct has
8           undermined the integrity of the judicial process. (Dkt. 202, at 9).

9           In addition to Defendant Sykes-Bonnett, Defendants Martinson and Syked ECU
10
            Tuning Incorporated are also subject to this motion … The information on the flash
            drive could have contained evidence implicating all three defendants in the
11          misconduct alleged in this litigation … unless defendants submit evidence that
            Defendant Martinson was unaware of the flash drive’s existence or otherwise
12
            mitigating any defendant’s culpability in destroying the flash drive, the undersigned
13          recommends the Court sanction all defendants equally. (Dkt. 202, at 12-13).

14          Similarly, Martinson concealed, never disclosed and failed to produce highly relevant and
15
     material evidence in this matter, which directly bears on his liability and responsibility for the
16
     claims alleged. Martinson does not deny that he failed to produce these documents or contend
17
     that they were not requested in discovery. Rather, with regard to these documents, Defendants’
18
     discovery malfeasance is the reason HPT did not have these emails during discovery in this
19
     matter and Defendants’ discovery malfeasance similarly requires that Martinson, not HPT, bears
20
     this burden. Defendants’ instant exercise of excoriating Plaintiff for their own concealment and
21

22
     failure to procure Martinson’s email evidence bear the similar hallmarks of their previous

23   sanctioned discovery practices which appear to continue unabated in both attitude and practice.

24          The purpose of Plaintiff’s Supplemental Response was to bring to the Court’s attention

25   additional evidence previously in the sole custody of Defendants yet concealed, and the

     PLAINTIFF’S REPLY BRIEF IN SUPPORT OF ITS MOTION
     FOR LEAVE TO FILE SUPPLEMENTAL RESPONSE BRIEF                    Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     AND SUPPLEMENTAL DECLARATION OF ANDREW P.                               211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
     BLEIMAN, ESQ. IN FURTHER OPPOSITION TO DEFENDANT
                                                                                          Vancouver, WA 98666-0611
     JOHN MARTINSON’S MOTION FOR SUMMARY JUDGMENT -                                                   (360) 750-7547
     page 4
              Case 3:17-cv-05760-BHS Document 213 Filed 10/04/19 Page 5 of 7



1    Spoliation Order echoing a similar theme and also explicitly putting Martinson’s individual
2    liability into genuine factual issue.
3
             Moreover, even if the allegations of the Martinson Opposition are taken as true, there is
4
     simply no prejudice to Defendants by granting HPT leave to file its Supplemental Response.
5
     First, as noted, these are Defendants’ own emails as to which the act or timing of Plaintiff’s
6
     revelation is meaningless.      Second, the Martinson Opposition is replete with substantive
7
     arguments regarding the weight or relevance of the Martinson emails. (Dkt. 211, at 2, 4-6).
8
     Defendants are not precluded from and suffer no prejudice by making these arguments to the
9
     trier of fact. Further, whether or not Martinson had “knowledge or awareness”, or the emails
10

11   relate to the claims at issue in the case, are disputed factual matters. The fact that the Martinson

12   Opposition initiates these genuinely disputed factual arguments begs defeat of his summary

13   judgment motion, despite any unilateral pronouncements to the contrary.

14           Nearly everything raised in the Martinson Opposition can be considered by the trier of
15
     fact on the merits without prejudice to Defendants. The Martinson Opposition engages in both
16
     substantive argument and emphatic expression, but does nothing to extinguish, or even rebut,
17
     that the Martinson emails and Spoliation Order put Martinson’s individual liability directly into
18
     genuine factual dispute.
19
             B.      A Note on Confidential Designations
20
             Finally, Defendant makes reference to counsel’s inability to consult with his client
21
     concerning certain documents which have been marked as “Highly Confidential”. However,
22

23
     marking documents as “Highly Confidential” in this case was long ago contemplated and

24   addressed in the Protective Order (Dkt. 39) and the Addendum to Protective Order (Dkt. 118),

25   and Defendants have marked various documents and materials as “Highly Confidential” in this


     PLAINTIFF’S REPLY BRIEF IN SUPPORT OF ITS MOTION
     FOR LEAVE TO FILE SUPPLEMENTAL RESPONSE BRIEF                     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     AND SUPPLEMENTAL DECLARATION OF ANDREW P.                                211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
     BLEIMAN, ESQ. IN FURTHER OPPOSITION TO DEFENDANT
                                                                                           Vancouver, WA 98666-0611
     JOHN MARTINSON’S MOTION FOR SUMMARY JUDGMENT -                                                    (360) 750-7547
     page 5
              Case 3:17-cv-05760-BHS Document 213 Filed 10/04/19 Page 6 of 7



1    matter which have imposed similar challenges to Plaintiff. Those orders set forth the protocol
2    for challenges to such designations, which Defendants have not followed. However, the issue of
3
     documents being marked as “Highly Confidential” has no relation to whether or not to grant
4
     HPT leave to file its Supplemental Response.
5
            WHEREFORE, HP TUNERS, LLC, respectfully prays for an order granting it leave to
6
     file a Supplemental Response Brief and Supplemental Declaration of Andrew P. Bleiman, Esq.
7
     in Further Opposition to Defendant John Martinson’s Motion for Summary Judgment and for
8
     such other and further relief as this Court deems necessary and appropriate.
9
            Dated this 4th day of October, 2019          Respectfully submitted,
10

11                                                       s/ Andrew P. Bleiman
                                                         Attorneys for HP Tuners, LLC
12
     Stephen G. Leatham, WSBA #15572
13   Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     PO Box 611
14   211 E. McLoughlin Boulevard
     Vancouver, WA 98666-0611
15
     Telephone: (360) 750-7547
16
     Fax: (360) 750-7548
     E-mail: sgl@hpl-law.com
17
     Andrew P. Bleiman (admitted pro hac vice)
18   Marks & Klein
     1363 Shermer Road, Suite 318
19   Northbrook, Illinois 60062
     (312) 206-5162
20   andrew@marksklein.com
21

22

23

24

25


     PLAINTIFF’S REPLY BRIEF IN SUPPORT OF ITS MOTION
     FOR LEAVE TO FILE SUPPLEMENTAL RESPONSE BRIEF                    Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     AND SUPPLEMENTAL DECLARATION OF ANDREW P.                               211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
     BLEIMAN, ESQ. IN FURTHER OPPOSITION TO DEFENDANT
                                                                                          Vancouver, WA 98666-0611
     JOHN MARTINSON’S MOTION FOR SUMMARY JUDGMENT -                                                   (360) 750-7547
     page 6
             Case 3:17-cv-05760-BHS Document 213 Filed 10/04/19 Page 7 of 7



1                                  CERTIFICATE OF SERVICE
2          I hereby certify that on October 4, 2019, I caused the foregoing to be electronically with
3    the Clerk of Court using the CM/ECF system which will electronically send Notice to all
4
     Counsel of Record.
5

6                                                       MARKS & KLEIN

7                                                       s/ Andrew P. Bleiman
                                                        Andrew P. Bleiman (admitted pro hac vice)
8                                                       1363 Shermer Road, Suite 318
                                                        Northbrook, Illinois 60062
9                                                       Telephone: (312) 206-5162
                                                        E-mail: andrew@marksklein.com
10

11
                                                        Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25


     PLAINTIFF’S REPLY BRIEF IN SUPPORT OF ITS MOTION
     FOR LEAVE TO FILE SUPPLEMENTAL RESPONSE BRIEF                  Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     AND SUPPLEMENTAL DECLARATION OF ANDREW P.                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                       PO Box 611
     BLEIMAN, ESQ. IN FURTHER OPPOSITION TO DEFENDANT
                                                                                        Vancouver, WA 98666-0611
     JOHN MARTINSON’S MOTION FOR SUMMARY JUDGMENT -                                                 (360) 750-7547
     page 7
